J. S02002/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JOHN J. LYNCH,                              :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                          Appellant         :
                                            :
                     v.                     :          No. 1887 EDA 2018
                                            :
JOSEPH ZWECHAROWSKI                         :


                Appeal from the Judgment Entered May 22, 2018,
              in the Court of Common Pleas of Philadelphia County
                 Civil Division at No. July Term, 2016 No. 02062


BEFORE: GANTMAN, P.J.E., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     FILED MARCH 15, 2019

      John J. Lynch appeals, pro se, from the May 22, 2018 order entered by

the   Court     of    Common      Pleas    of   Philadelphia    County     granting

Joseph Zwecharowski’s motion for summary judgment.                    After careful

consideration, we dismiss appellant’s appeal.

      The trial court provided the following procedural history:

              [Appellant] is an inmate that resides at SCI Camp Hill
              . . . . [Appellant] initiated this case against [appellee]
              on July 21, 2016. On November 22, 2016, [appellant]
              filed his Third Amended Complaint against [appellee]
              arising from a dispute between tenants in [appellee’s]
              duplex residential property.

              On December 8, 2016, [appellee] filed Preliminary
              Objections to [appellant’s] Third Amended Complaint.
              [Appellee] certified that, on December 8, 2016,
              [appellee] served the Preliminary Objections upon
              [appellant] by electronically filing them as well as by
              mailing a copy of them by regular first class mail.
J. S02002/19


            [Appellant] did not file a response to [appellee’s]
            Preliminary Objections. On January 6, 2017, the trial
            court granted [appellee’s] Preliminary Objections in
            part and struck all claims for housing discrimination,
            allegations of recklessness, claims for punitive
            damages, and all references to State Farm Insurance
            from [appellant’s] Third Amended Complaint with
            prejudice.

            On February 20, 2018, [appellee] filed a Motion to
            Remove Case from Deferred Status (“Motion to
            Remove”). [Appellee] certified that, on February 20,
            2018, [appellee] served the Motion to Remove upon
            [appellant] by electronically filing it as well as by
            mailing a copy of it to [appellant] by regular first class
            mail.      [Appellant] did not file a response to
            [appellee’s] Motion to Remove. On March 23, 2018,
            the trial court granted [appellee’s] Motion to Remove.

            On April 17, 2018, [appellee] filed a Motion for
            Summary Judgment. [Appellee] certified that, on that
            same date, [appellee] served the Motion for Summary
            Judgment upon [appellant] by electronically filing the
            Motion as well as mailing a copy of the Motion for
            Summary Judgment to [appellant] and [appellant’s]
            [a]ddress by regular first class mail. [Appellant] did
            not file a response to [appellee’s] Motion for Summary
            Judgment. On May [22,] 2018, the trial court granted
            [appellee’s] Motion for Summary Judgment.            On
            June 8, 2018, [appellant] filed a Notice of Appeal from
            the trial court’s May [22,] 2018 order.

Trial court opinion, 8/2/18 at 1-2.

      On June 20, 2018, appellant filed a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), even though the trial

court did not order him to do so. The trial court filed an opinion pursuant to

Pa.R.A.P. 1925(a) on August 2, 2018.

      Appellant raises the following issues for our review:



                                      -2-
J. S02002/19


            1.    Does the record and the several pleadings[,] the
                  complaint, amended complaint[, second,] and
                  third complaints with exhibits support the
                  courts [sic] order that appellant had not stated
                  claims of Housing discrimination, and violations
                  of 42 [U.S.C.] [§] 3617 of the Fair [H]ousing
                  Act?

            2.    Does the record in this matter support the order
                  of September 6th[,] 2016[,] that [appellant] for
                  injunctive relief had not stated a prima facie
                  case requiring relief pursuant to 42 [U.S.C.]
                  [§] 3613[(C)](1)(d) of the Fair [H]ousing Act[]
                  and that [appellee] did not serve [appellant]?

            3.    Does Certificate of Service stating that motion
                  was mailed to a location that the appellee and
                  appellee’s counsel know or reasonably should
                  have know [sic] the [r]esponding party is not
                  at [sic] constitute a valid certificate and
                  full fill [sic] due [p]rocess of [l]aw requirement?

            4.    Are the trial courts [sic] orders of March 16th[,]
                  2018[,] April 27, 2018, and May 22[,] 2018[,]
                  appropriate and based upon proper procedure?

Appellant’s brief at 6-8.

      We are constrained to dismiss this appeal because appellants’ brief

entirely fails to adhere to the Pennsylvania Rules of Appellate Procedure. It is

well settled that parties to an appeal are required to submit briefs in

conformity, in all material respects, with the requirements of the Rules of

Appellate Procedure, as nearly as the circumstances of the particular case will

admit. Pa.R.A.P. 2101. “Although this Court is willing to liberally construe

materials filed by a pro se litigant, pro se status confers no special benefit

upon the appellant.” In re Ullman, 995 A.2d 1207, 1211-1212 (Pa.Super.



                                     -3-
J. S02002/19

2010) (citations omitted), appeal denied, 20 A.3d 489 (Pa. 2011).           We

cannot advocate or act as counsel for appellants who have not substantially

complied with our rules.    Bombar v. W. Am. Ins. Co., 932 A.2d 78, 93

(Pa.Super. 2007) (citation omitted). “This Court may quash or dismiss an

appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.”       Ullman, 995 A.2d at 1211

(citation omitted); see also Pa.R.A.P. 2101.

      Instantly, appellant’s pro se brief falls well below the standards

delineated in our Rules of Appellate Procedure. Specifically, appellant’s entire

brief is comprised of prose in which appellant makes various allegations of

misconduct on the part of appellee.      Moreover, the argument section of

appellant’s brief is not divided into as many parts as there are questions to be

argued in violation of Pa.R.A.P. 2119(a), nor does he develop any analysis of

the issues raised. We further note that appellant’s brief lacks the necessary

citations to the record in violation of Rule 2119(b), and fails to provide this

court with references to the record, in violation of Rule 2119(c). Because of

the defects in the brief, we cannot reach a decision on the merits. Accordingly,

we dismiss appellant’s appeal.

      Appeal dismissed.

      Appellant’s application to file a supplemental brief filed on November 7,

2018, is denied.




                                     -4-
J. S02002/19

     Appellant’s application to file a supplemental appendix filed on

November 21, 2018, is denied.

     Appellant’s application for relief filed on December 3, 2018, is denied.

     Appellant’s application to file a supplemental appendix filed on

February 6, 2019, is denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 3/15/19




                                    -5-